


110 HR 6565 IH: To provide additional authority to the Federal Deposit

U.S. House of Representatives
2008-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6565
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2008
			Mr. Dreier introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide additional authority to the Federal Deposit
		  Insurance Corporation in resolving problem financial institutions, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the FDIC
			 Flexibility Act of 2008.
		2.Additional
			 flexibility for the FDIC
			(a)In
			 generalSection 13(c) of the
			 Federal Deposit Insurance Act (U.S.C. 1823(c)) is amended—
				(1)by
			 striking paragraph (4) and inserting the following new paragraph:
					
						(4)[Repealed]
						;
				and
				(2)by striking
			 paragraph (8) and inserting the following new paragraph:
					
						(8)[Repealed]
						.
				(b)Repeal of
			 limitations on advancesSubsection (b) of section 10B of the
			 Federal Reserve Act (12 U.S.C. 347b) is amended to read as follows:
				
					(b)[Repealed]
					.
			(c)Other related
			 provisions
				(1)Subparagraph (D) of section 11(d)(5) of the
			 Federal Deposit Insurance Act (U.S.C. 1821(d)(5)) is amended by striking
			 clauses (ii) and (iii) and inserting the following:
					
						(ii)[Repealed]
						(iii)[Repealed]
						.
				(2)Paragraph (4) of
			 section 11(d) of the Federal Deposit Insurance Act (U.S.C. 1821(d)) is amended
			 to read as follows:
					
						(4)[Repealed]
						.
				(3)Section 143 of the
			 Federal Deposit Insurance Corporation Improvement Act of 1991 (12 U.S.C. 1823
			 note) is hereby repealed.
				
